UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 04-2421



STAN WILSON,

                                                Plaintiff - Appellant,

          versus


TEXTRON FLEX ALLOY, INCORPORATED,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Carl Horn, III,
Magistrate Judge. (CA-03-220-3-H)


Submitted:     March 25, 2005                 Decided:   April 25, 2005


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stan Wilson, Appellant Pro Se. Kenneth Paul Carlson, Jr., Kristine
Marie Howard, CONSTANGY, BROOKS & SMITH, L.L.C., Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Stanleigh Maurice Wilson appeals a magistrate judge’s

order granting summary judgment to his employer on his retaliation

claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e-2(a)(1) (2000).*   This court reviews a grant of summary

judgment de novo.   Higgins v. E.I. DuPont de Nemours & Co., 863

F.2d 1162, 1167 (4th Cir. 1988).    Summary judgment is appropriate

only if there are no genuine issues of material fact and the moving

party is entitled to judgment as a matter of law.    Fed. R. Civ. P.

56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).     This

court must view the evidence in the light most favorable to the

non-moving party.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986).

          We find no reversible error and affirm for the reasons

stated by the magistrate judge.    See Wilson v. Textron Flex Alloy,

No. CA-03-220-3-H (W.D.N.C. Oct. 4, 2004).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




     *
      The parties consented to proceed before the magistrate judge
under 28 U.S.C. § 636(c) (2000). (R. 2, 5).

                               - 2 -